United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.M., Appellant
and
DEPARTMENT OF THE INTERIOR,
NATIONAL PARK SERVICE, Gatlinburg, TN,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Lenin V. Perez, for the appellant
Office of Solicitor, for the Director

Docket No. 13-1638
Issued: April 16, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 1, 2013 appellant, through his representative, filed a timely appeal of a
May 17, 2013 decision of the Office of Workers’ Compensation Programs (OWCP) adjusting his
compensation based on a loss of wage-earning capacity determination. Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly reduced appellant’s compensation based on its
finding that his actual earnings as a modified seasonal laborer fairly and reasonably represented
his wage-earning capacity.

1

5 U.S.C. § 8101 et seq.

On appeal, appellant’s representative argued that the loss of wage-earning capacity
determination failed to consider appellant’s loss of salary due to his inability to find nonfederal
work outside of his seasonal appointment.
FACTUAL HISTORY
On August 17, 2010 appellant, then a 23-year-old seasonal laborer, broke his pelvis,
injured the middle part of his body and sustained a small laceration above the right eye when a
tree fell on him while walking along a trail. His salary grade was WG03. OWCP accepted the
claim for open scalp wound without complications, right fracture of the pelvis and closed
bilateral fracture of the sacrum and coccyx and esophageal reflux. It placed appellant on the
periodic rolls in receipt of temporary total disability.
On December 14, 2011 Dr. Scott T. Smith, an attending Board-certified orthopedic
surgeon, advised that appellant was capable of working with restrictions. The restrictions
included no lifting more than 50 pounds for less than two hours; no steep grade hiking; and up to
two hours of stooping, bending and squatting.
On March 26, 2012 the employing establishment offered appellant the position of
modified laborer which included job duties that fell within his restrictions. The period of
employment was from May 20 to November 3, 2012.
Appellant accepted the job offer and returned to work on May 21, 2012.
On September 19, 2012 OWCP proposed to reduce appellant’s wage-loss compensation
to zero based on his return to work in a modified labor position earning $563.09 a week working
40 hours a week. It noted that at the time of his injury he was a seasonal employee. The
employing establishment was obliged to offer appellant at least a seasonal job and his five-month
appointment met that obligation. OWCP further noted that appellant had demonstrated his
ability to perform the assigned duties for at least two months and, therefore, the modified laborer
position was considered suitable to the limitations of his partial disability.
By decision dated October 31, 2012, OWCP finalized the proposal to reduce appellant’s
wage-loss compensation. It found that his earnings as a modified seasonal laborer fairly and
reasonably represented his wage-earning capacity. Because appellant’s actual weekly earnings
($563.09) met or exceeded the current wages of his date-of-injury position, OWCP determined
that appellant had no loss of wage-earning capacity.2
Appellant requested a hearing before an OWCP hearing representative, which was held
on February 19, 2013.
In a March 7, 2013 statement, appellant’s representative contended that the loss of wageearning capacity decision was erroneous because the work restrictions caused by his accepted
employment injury prevented gainful work outside of the employing establishment.

2

Appellant’s weekly pay at the time of his injury was $563.09.

2

In May 17, 2013 decision, OWCP’s hearing representative affirmed the October 31, 2012
decision.
LEGAL PRECEDENT
An injured employee who is either unable to return to the position held at the time of
injury or unable to earn equivalent wages, but who is not totally disabled for all gainful
employment, is entitled to compensation computed on loss of wage-earning capacity.3 An
employee’s actual earnings generally best reflect his or her wage-earning capacity.4 Absent
evidence that actual earnings do not fairly and reasonably represent the employee’s wage-earning
capacity, such earnings must be accepted as representative of the individual’s wage-earning
capacity.5 Compensation payments are based on the wage-earning capacity determination and
OWCP’s finding remains undisturbed until properly modified.6
Factors to be considered in determining if a position fairly and reasonably represents the
injured employee’s wage-earning capacity include: (1) whether the kind of appointment and tour
of duty are at least equivalent to those of the date-of-injury job; (2) whether the job is part-time
(unless the claimant was a part-time worker at the time of injury) or sporadic in nature;
(3) whether the job is seasonal in an area where year-round employment is available; and
(4) whether the job is temporary where the claimant’s previous job was permanent.7
Additionally, a makeshift or odd-lot position designed to meet an injured employee’s particular
needs will not be considered representative of one’s wage-earning capacity.8
Assuming the position is both vocationally and medically suitable and conforms to the
above-noted criteria, the position will generally be deemed to represent the employee’s wageearning capacity after he has successfully performed the required duties for at least 60 days.9
ANALYSIS
OWCP accepted that appellant sustained an open scalp wound without complications,
right fracture of the pelvis and closed bilateral fracture of the sacrum and coccyx and esophageal
reflux due to an August 17, 2010 employment injury.
3

5 U.S.C. § 8115(a); 20 C.F.R. §§ 10.402, 10.403; see W.B., Docket No. 09-934 (issued January 11, 2010);
Alfred R. Hafer, 46 ECAB 553 (1995).
4

H.N., Docket No. 09-1628 (issued August 19, 2010); J.C., 58 ECAB 700 (2007); Connie L. Potratz-Watson, 56
ECAB 316 (2005); Hayden C. Ross, 55 ECAB 455 (2004).
5

Id.

6

See Harley Sims, Jr., 56 ECAB 320 (2005); Katherine T. Kreger, 55 ECAB 633 (2004).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.7(a) (October 2009).
8

A.J., Docket No. 10-619 (issued June 29, 2010) (a makeshift/odd-lot position generally lacks a position
description with specific duties, physical requirements and a work schedule).
9

Supra note 7 at Chapter 2.814.7(c)(1).

3

The employing establishment offered appellant the position of seasonal modified laborer
position within the restrictions established by Dr. Smith. Appellant accepted the position and
returned to work on May 21, 2012. As he was in a temporary position at the time of his injury,
OWCP may use actual wages in a temporary position to determine his wage-earning capacity.10
The position must be available for at least 90 days in order to be appropriate.11 The record
establishes that appellant’s temporary, seasonal position was for more than 90 days as the period
of employment was from May 20 to November 3, 2012. Consequently, OWCP properly found
that the wages in his position of modified seasonal laborer fairly and reasonably represented his
wage-earning capacity
On appeal, appellant’s representative argues that OWCP failed to take into consideration
the wages he would have earned outside of the seasonal job he performed for the employing
establishment. He argued that either the employing establishment should offer appellant
employment for the year within his medical restrictions, that he be rehabilitated or receives
compensation for the six months he was not employed as a result of work restrictions caused by
the employment injury. No evidence was submitted to support appellant’s conditions regarding
his inability to obtain employment during the period he was not employed by the employing
establishment. As noted, he was employed in a seasonal position at the time of his injury. The
employing establishment was not required to offer appellant yearly employment.
CONCLUSION
The Board finds that appellant’s actual earnings as a modified seasonal laborer fairly and
reasonably represented his wage-earning capacity.

10

Supra note 7; see also A.P., 58 ECAB 198 (2006); Connie L. Potratz-Watson, supra note 4.

11

Id.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 17, 2013 is affirmed.
Issued: April 16, 2014
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

